Name: Commission Directive 2006/34/EC of 21 March 2006 amending the Annex to Directive 2001/15/EC as regards the inclusion of certain substances (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  food technology;  foodstuff
 Date Published: 2006-03-22; 2006-11-28

 22.3.2006 EN Official Journal of the European Union L 83/14 COMMISSION DIRECTIVE 2006/34/EC of 21 March 2006 amending the Annex to Directive 2001/15/EC as regards the inclusion of certain substances (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (1), and in particular Article 4(2) thereof, After consulting the European Food Safety Authority, Whereas: (1) Commission Directive 2001/15/EC of 15 February 2001 on substances that may be added for specific nutritional purposes in foods for particular nutritional uses (2) specifies certain categories of substances and mentions for each of them the chemical substances that may be used in the manufacture of foodstuffs for particular nutritional uses. (2) Those chemical substances that have been evaluated by the European Food Safety Authority (hereafter the Authority) and have received a favourable scientific evaluation should be included in the Annex to Directive 2001/15/EC. (3) Favourable scientific evaluation for some vitamins and mineral substances has been recently given and made public by the Authority. (4) It is appropriate to replace the category heading folic acid in order to take account of the inclusion of other forms of folate in the Annex to Directive 2001/15/EC. (5) Directive 2001/15/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 2001/15/EC is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2006 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 186, 30.6.1989, p. 27. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 52, 22.2.2001, p. 19. Directive as amended by Directive 2004/5/EC (OJ L 14, 21.1.2004, p. 19). ANNEX The Annex to Directive 2001/15/EC is amended as follows: 1. In the section concerning Category 1. Vitamins: (a) The heading FOLIC ACID is replaced by FOLATE. (b) The following line is added under the heading FOLATE: Substance Conditions of use All FPNU FSMP  calcium-L-methylfolate x 2. In the section concerning Category 2. Minerals, the following line is added under the heading MAGNESIUM: Substance Conditions of use All FPNU FSMP  magnesium L-aspartate x 3. In the section concerning Category 2. Minerals, the following line is added under the heading IRON: Substance Conditions of use All FPNU FSMP  ferrous bisglycinate x